Citation Nr: 1426954	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-36 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 and from September 2005 to January 2007.  The RO has also indicated that the Veteran served from October 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.

In a December 2011 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an August 2012 supplemental statement of the case (SSOC).  

The December 2011 Board decision also remanded the Veteran's claim of entitlement to service connection for a sinus disorder.  In an April 2012 rating decision, service connection was granted for sinusitis and a noncompensable disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to his military service.



CONCLUSION OF LAW

The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this matter, notice letters in December 2011 and March 2007 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Notably, the December 2011 letter also provided the Veteran with notice of the elements of secondary service connection pursuant to the Board remand.  In the March 2007 and December 2011 letters, the Veteran was also notified of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board additionally finds VA has satisfied its duty to assist the Veteran in the development of his tinnitus claim.  Relevant in-service and post-service treatment records as well as VA and private records are contained in the claims file.

There is no indication that any additional action is needed to comply with the duty to assist.  Pursuant to the December 2011 Board remand, the Veteran was provided VA medical opinions in February 2012 and July 2012, the reports of which are of record.  The examination reports, in particular those dated in July 2012, contain sufficient evidence by which to decide the claim.  These reports address the etiology of the Veteran's tinnitus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this claim has been consistent with said provisions.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts entitlement to service connection for tinnitus, which he contends is due to his military service.  See, e.g., the Veteran's claim dated March 2007.

As indicated above, the Veteran served on active duty from August 1996 to August 2000 and from September 2005 to January 2007.  The RO also indicated that he served from October 2001 to May 2002.  The Veteran was stationed in Iraq from January 2006 to December 2006.  His STRs do not include any complaint or diagnosis of tinnitus.  An STR dated in February 2002 noted that the Veteran complained of difficulty hearing out of the left ear; an assessment of upper respiratory infection was indicated.  Notably, the Veteran did not endorse ringing in the ears at the time of his December 2006 post-deployment health assessment, during his final period of active duty.

Of record is an October 2006 memorandum from P.B., a flight surgeon for the 101st Airborne Division at LSA Anaconda, Iraq, from July through October 2006.  The surgeon indicated that the noise exposure attributable to aircraft operating at the airfield is excessive; he noted that aircraft routinely taxi near the H6 housing area, and take off and land next to the Thunder Dome Hangar.  P.B. related that soldiers are exposed to hazardous noise not only in the hangar area, but at the housing area, Morale, Welfare, and Recreation (MWR) center, and while walking to and from living areas, work areas, and the dining facility.  P.B. stated that, as a battalion flight surgeon, he has seen many soldiers with complaints of loud noise exposure in the living and housing areas.

The Veteran has not claimed that he was diagnosed with tinnitus in service, or sought in-service medical treatment for complaints related to acoustic trauma.  He has contended that he was exposed to loud noise from vehicle and aircraft noise, as well as, from small arms and mortar fire.  See, e.g., the VA examination report dated May 2007.  To this end, the Veteran's service personnel records show that his military occupational specialty (MOS) was that of a signal support system specialist.  Notably, as indicated above, his deployment to Iraq from January 2006 to December 2006 is of record.  The Board has no reason to disbelieve the Veteran's assertions of acoustic trauma due to exposure to the noise of vehicles and aircraft, as well as, small arms and mortar fire.  Thus, noise exposure as contended by the Veteran is conceded based on the circumstances of his military service.  38 U.S.C.A. § 1154(a).

The Veteran was initially afforded a VA examination in May 2007 at which time the examiner indicated that the Veteran reported an onset of tinnitus in 2006.  The examiner diagnosed the Veteran with bilateral constant tinnitus described as ringing, louder in the left ear, onset around April 2006.  The examiner stated that the etiology of the tinnitus was unknown.  He noted that the symptom of tinnitus can be related to auditory dysfunction and noise exposure; however, there was no hearing loss present and otoacoustic emissions support normal outer hair cell function of the inner ear.

Submitted in support of the Veteran's claim was a statement from a practical nurse from a VA outpatient clinic, dated in December 2010, indicating that the Veteran was currently receiving treatment for tinnitus.  The nurse also stated that the Veteran's records and physicals revealed that he started having those problems while stationed in Iraq, and they are ongoing today.

Pursuant to the December 2011 Board remand, the Veteran was afforded a VA audiological examination in February 2012, at which time the examiner noted the Veteran's report of military noise exposure including acoustic trauma as a result of working as a door gunner in a Blackhawk helicopter during his service in Iraq.  The examiner also noted that the Veteran had significant civilian occupational noise exposure including from pneumatic tools, grinders, and stamping machines used in the manufacture of playground equipment.  With respect to the question of nexus, the examiner indicated that she could not "provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation."  She explained that such a determination was not within the scope of her practice.

The Veteran was therefore afforded a VA examination with an ear, nose, and throat (ENT) specialist in July 2012.  After review of the claims file, interview of the Veteran, and discussion of the pertinent evidence, the examiner concluded that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained, "[t]he tinnitus that the [Veteran] describes indeed may be present, although from an audiometric testing standpoint cannot be verified or documented."  He continued, "[i]n view of the fact that his hearing is completely normal, there is no evidence to show any damage to the hearing with respect to his experience in the service and therefore I find there is no evidence to indicate any service-connected reason for his tinnitus."

The Veteran's claims file was also referred to another VA audiologist for a VA medical opinion.  In a separate July 2012 opinion, the audiologist concluded that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The examiner provided the following explanation:

The evidence of record is Veteran has clinically normal results without evidence of damage from acoustic trauma.  The Veteran provides a credible description of tinnitus but the etiology is unknown.  The examiner does not doubt the presence of the Veteran's subjective symptom.  There is insufficient clinical data to indicate an etiology.  Acoustic trauma during service is less likely as not since onset is not recalled as secondary to acoustic events and exposures.  The medical history is negative for other causes except for medications.  The Veteran's report of onset after deployments suggests other factors such as medications.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With respect to the conclusions expressed by the July 2012 VA audiology examiner, the Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id at 390.

Here, although the July 2012 VA audiology examiner indicated that he could not provide a conclusion as to medical nexus without resorting to speculation, he went on to explain the rationale behind this determination.  As indicated above, the examiner described the inconsistencies in the medical evidence, which were demonstrative of tinnitus that is unrelated to the Veteran's military service.  In this case, the Board finds that the July 2012 VA audiology examiner's conclusion, that it would be speculation to opine whether the Veteran's tinnitus is due to his military service, is sufficiently supported by a thorough rationale.  See Jones, supra.

Moreover, as indicated above, upon reviewing the medical and lay evidence the July 2012 VA ENT examiner determined it was less likely than not that the Veteran's currently diagnosed tinnitus is related to his military service.  Thus, upon review of the record, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed tinnitus and the Veteran's active duty service outweighs the medical evidence suggestive of a nexus.  As indicated above, the July 2012 VA ENT and audiology examination reports were based on review of the Veteran's medical history as well as the pertinent medical literature; the Board therefore places significant weight on the findings of the July 2012 VA examiners.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Veteran has not submitted a medical opinion to contradict the conclusions of the July 2012 VA examiners.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the Veteran's assertions that he has had tinnitus since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that the reported history of continued symptoms dating from his active duty service is inconsistent with the clinical evidence of record, which shows an absence of complaint of tinnitus for years after his January 2007 military discharge.  More importantly, the July 2012 VA examiners' opinions, which were based in part on the Veteran's history, are more persuasive as to whether disability is attributable to military service than the Veteran's account of when it began.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the post-service medical evidence, the uncontradicted VA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  The VA examiner's opinion and reasonable inferences that can be drawn from the opinion are more persuasive than the Veteran's account.  The examiner indicated that there was no service-connected reason for the Veteran having tinnitus.  In other words, because hearing was normal, even the noise the Veteran was exposed to in service did not cause hearing loss and therefore could not explain his having tinnitus.  This leads to a conclusion that, because there is no medical reason to explain tinnitus beginning in service, the Veteran's account is not credible.  

Accordingly, the preponderance of the evidence is against this service connection claim.  


ORDER

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


